IN THE SUPREME COURT OF TENNESSEE
                            AT NASHVILLE
                       Heard in Jackson April 6, 2017 Session

              JASON RAY v. MADISON COUNTY, TENNESSEE

                          Rule 23 Certified Question of Law
                        from the United States District Court
                        for the Western District of Tennessee
                      No. 15-1015         J. Daniel Breen, Judge

                       ___________________________________

                No. M2016-01577-SC-R23-CV – Filed August 16, 2017
                     ___________________________________



We accepted certification of questions of law from the United States District Court for
the Western District of Tennessee, which require us to determine: (1) whether, for split
confinement sentences, Tennessee law authorizes a sentencing court to fix a percentage
of the sentence that a defendant must serve in actual confinement before becoming
eligible to participate in a work program in the local jail or workhouse; and (2) whether
Tennessee law imposes a duty on a sheriff to challenge an inmate’s improper or
potentially improper sentence. We conclude (1) that for split confinement sentences
Tennessee trial judges are authorized to fix a percentage the defendant must serve in
actual confinement before becoming eligible to earn work credits; and (2) that sheriffs in
Tennessee have no duty to challenge an inmate’s sentence as improper or potentially
improper.

                   Tenn. Sup. Ct. R. 23 Certified Questions of Law

CORNELIA A. CLARK, J., delivered the opinion of the court, in which JEFFREY S. BIVINS,
C.J., and SHARON G. LEE, HOLLY KIRBY, and ROGER A. PAGE, JJ., joined.

James Bryan Moseley, Murfreesboro, Tennessee, and LeAnne Thorne, Lexington,
Tennessee, for the petitioner, Jason Ray.

Nathan D. Tilly, and James I. Pentecost, Jackson, Tennessee, for the respondent, Madison
County, Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; Andrée S. Blumstein, Solicitor
General; Charlotte Davis, Assistant Attorney General, for the amicus curiae, Tennessee
Attorney General and Reporter.
Jerry N. Estes, Nashville, Tennessee, for the amicus curiae, Tennessee District Attorneys
General Conference.

Joe Atnip and Patrick G. Frogge, Nashville, Tennessee, for the amicus curiae, Tennessee
Public Defenders Conference.

Richard Lewis Tennent, Nashville, Tennessee, and Sara Compher Rice, Knoxville,
Tennessee, for the amicus curiae, Tennessee Association of Criminal Defense Lawyers.

Brennan M. Wingerter, Knoxville, Tennessee, for the amicus curiae, Tennessee Sheriffsʼ
Association.


                                              OPINION

                           I. Factual and Procedural Background1

       The certified questions of law at issue in this appeal arise from a lawsuit Jason
Ray brought in the United States District Court for the Western District of Tennessee
(“District Court”) pursuant to 42 U.S.C. § 1983. Mr. Ray alleged that his civil rights
were violated when his sentence was not reduced by the work credits he earned as a
trusty2 while confined in the Madison County, Tennessee jail (“Jail”) on his split
confinement sentence.3 Mr. Ray’s confinement in the Jail resulted from his plea of
guilty on June 3, 2013, to theft of property over $60,000, a Class B felony. Tenn. Code
Ann. §§ 39-14-103, -105(a)(5) (2014 & Supp. 2016). Class B felonies have an overall
sentencing range of eight to thirty years, id. § 40-35-111(b)(2) (2014),4 with Range I

        1
          Because this appeal involves a certified question of law from a federal court, we have no record
and derive the factual and procedural background from the District Court’s certification order and from
the District Court’s March 16, 2016 order granting in part and denying in part Defendants’ motion for
summary judgment, which the District Court incorporated by reference into its certification order. Tenn.
Sup. Ct. R. 23, § 3(B).

        2
          The “trusty” program is an inmate worker program whereby inmates are able to earn sentence
reduction work credits as well as certain privileges while incarcerated.

        3
          Mr. Ray named as defendants Madison County and three individuals, Sheriff David Woolfork,
Captain Tom Rudder, and Sergeant Chester Long, Jr., but the District Court dismissed Sheriff Woolfork
and granted summary judgment to Captain Rudder and Sergeant Long on the basis of qualified immunity.
The District Court refused to grant Madison County summary judgment, concluding that a reasonable
finder of fact could determine that the procedures afforded by Madison County, or lack thereof, failed to
provide Mr. Ray due process under the Fourteenth Amendment to the United States Constitution.
Therefore, Mr. Ray and Madison County are the only parties before this Court.
        4
        Mr. Ray’s guilty plea was based on his stealing money over a two-year period from First
Assembly of God Church in Jackson, Tennessee—where he served as secretary, treasurer, and youth
                                            -2-
offenders, like Mr. Ray, subject to a range of eight to twelve years, id. § 40-35-112(a)(2).
Mr. Ray received a ten-year sentence, but the trial court ordered only eleven months and
twenty-nine days served in confinement at the Jail and ordered the remainder of the
sentence served on supervised probation. This type of sentence, known as “split
confinement” or “shock probation,” is considered valuable “in combining both
incarceration and rehabilitation as part of a sentencing program.” Tenn. Code Ann. § 40-
35-306 (2014), Sentencing Comm’n Cmts.;5 see also Shorts v. Bartholomew, 278 S.W.3d
268, 271 (Tenn. 2009).

        Mr. Ray entered the Jail to serve the confinement portion of his sentence on
July 18, 2013, almost two weeks before the trial court issued its official judgment on
July 31, 2013. Such delay between inmates entering the Jail and the Jail receiving
official judgments was not uncommon. As a result, each inmate ordinarily entered the
Jail with a “disposition sheet”—a document described in the record as a written form
meant to ensure that the Jail received accurate information concerning the inmate’s
sentence and what had occurred in the trial court. Although the disposition sheet had a
signature line for the judge, it was not an official court document. Nevertheless, Jail
personnel entered sentencing information from disposition sheets into the Jail’s computer
system before receiving official judgments. After receiving an official judgment, Jail
procedure called for Jail personnel to compare it to the information taken from the
inmate’s disposition sheet. Where the official judgment differed from the disposition
sheet, or questions arose about the inmate’s sentence, Jail procedure called for Jail
personnel to seek clarification from the attorneys or the judge involved in the case.

        The disposition sheet with which Mr. Ray entered the Jail on July 18, 2013,
contained no language prohibiting him from immediately serving as a trusty and earning
work credits. Five days after his arrival at the Jail, Mr. Ray signed an Inmate Worker
Policy Contract, which designated him a trusty inmate worker and assigned him to work
in the kitchen. Mr. Ray’s responsibilities included cooking, cleaning, and passing out
meal trays throughout the day. To fulfill these duties, Mr. Ray awoke daily between 2:30
and 3:00 a.m. to serve breakfast at 4:30 a.m. As a trusty, Mr. Ray also received certain
privileges, including issuance of a white jumpsuit instead of the blue one worn by the
Jail’s general population, assignment to a trusty-only residence pod, permission to wear
tennis shoes, extra food, special dining times, and unlimited tea.



director—by using his power as treasurer to write checks to himself in amounts ranging from $500 to
$600.
       5
         The Sentencing Commission Comments to the Sentencing Act do not reflect legislation enacted
in 1995 or thereafter because the Sentencing Commission terminated on June 30, 1995. Nevertheless,
Tennessee Code Annotated section 40-35-306 has not been amended since 1989. Therefore, the
Sentencing Commission Comments to section 40-35-306 remain accurate. See Tenn. Code Ann. § 40-35-
101 (2014), Compiler’s Notes.

                                                -3-
       Eight days after Mr. Ray began working as a trusty, the trial court issued its
judgment in Mr. Ray’s case on July 31, 2013. The trial court used a judgment form that
contained the following line: “Minimum service prior to eligibility for work release,
furlough, trusty status and rehabilitation programs: _____ % (Misdemeanor Only).” See
Tenn. Sup. Ct. R. 17. The trial judge placed “75” in the blank space preceding the
percent symbol.

       This 75% notation first came under scrutiny in November 2013, after Mr. Ray was
mistakenly released from custody on October 24, 2013, “as a result of a miscalculation of
his sentence by a corrections officer.” After learning that Mr. Ray had been released
from confinement, the trial judge, on November 14, 2013, called Sergeant Chester
Long, Jr., a correctional officer at the Jail, to inquire about Mr. Ray’s early release.
During this conversation, the trial judge advised Sergeant Long that, pursuant to the trial
court’s judgment, Mr. Ray was not eligible to earn work credits until he had served 75%
of his eleven month, twenty-nine day sentence in actual confinement. The trial judge
directed Sergeant Long to have Mr. Ray picked up and returned to the Jail to serve the
balance of his sentence.

        When the trial judge called him, Sergeant Long was not aware Mr. Ray had been
released but promised to investigate the matter. Sergeant Long thereafter talked with his
supervisor, Captain Tom Rudder, the Jail administrator, about the trial judge’s
instructions. Captain Rudder and Sergeant Long subsequently met with the trial judge to
discuss the matter further. In a declaration filed in the District Court, the trial judge
stated that, during this meeting, he “explained to Captain Rudder and Sergeant Long that
pursuant to [the 75%] provision [in the judgment], [Mr. Ray] was not entitled to work
credits until he [had] served 75% of his sentence. Both Sergeant Long and Captain
Rudder stated that they understood [the trial judge’s] orders and pursuant to [his] orders
would not apply work credits to [Mr. Ray’s] sentence.”

        After this meeting, Sergeant Long called Mr. Ray and instructed him to return to
the Jail, explaining that he had been mistakenly released from custody too soon. Mr. Ray
returned to the Jail as instructed on November 17, 2013, and he immediately resumed
working as a trusty. One week later, on November 24, 2013, Mr. Ray filed a motion
through counsel asking the trial court to suspend the balance of his sentence or, in the
alternative, to place him on work release. See Tenn. Code Ann. § 40-35-306(c) (“At any
time during the period of continuous confinement ordered pursuant to this section, the
defendant may apply to the sentencing court to have the balance of the sentence served
on probation supervision. The application may be made at no less than two-month
intervals.”)

        Mr. Ray attended the hearing on the motion. At the conclusion of the hearing, the
trial court denied the motion, explaining:



                                           -4-
       Now, I want to make sure it’s clear too, he’s not eligible for any type of
       work release credits. He’s not eligible for any type of trust[y] credits. The
       only credits that he can earn are good behavior credits. That’s the reason
       it’s listed at [75%]. So, you know, once he’s served a minimum of nine
       months in jail then if he’s behaved himself in jail then the sheriff could give
       him good behavior credits and let him out on this 11 months and 29 day
       period of shock incarceration. You know, that was the intent of the Court.
       That’s the Judgment of the Court[,] and I still feel like that’s the proper
       sentence.

        The trial court’s July 31, 2013 judgment was not amended after this hearing, and
Mr. Ray did not appeal the trial court’s denial of his motion. In a deposition filed in the
District Court, Mr. Ray acknowledged that the trial court told him he would not be
eligible for work credits until after he had served 75% of the confinement portion of his
sentence. Nevertheless, Mr. Ray continued working as a trusty at the Jail until his release
on April 16, 2014.

       In calculating his April 16, 2014 release date, the Jail applied only good behavior
credits authorized by Tennessee Code Annotated section 41-2-111(b) (2014).6 The Jail
did not apply work credits described in other statutes. See Tenn. Code Ann. §§ 41-2-
146,7 -147,8 and -1509 (2014). In the declaration submitted to the District Court, the trial

       6
           Section 41-2-111(b) provides:

                (b) Each such prisoner who has been sentenced to the county jail or workhouse
       for any period of time less than one (1) year on either a misdemeanor or a felony, and
       who behaves uprightly, shall have deducted from the sentence imposed by the court time
       equal to one quarter (¼) of the sentence. In calculating the amount of good time credit
       earned, the one-quarter reduction shall apply to the entire sentence, including pre-trial
       and post-trial confinement. Fractions of a day’s credit for good time of one half (½) or
       more shall be considered a full day’s credit. If any prisoner violates the rules and
       regulations of the jail or workhouse, or otherwise behaves improperly, the sheriff or
       superintendent of the institution may revoke all or any portion of the prisoner’s good time
       credit; provided, that the prisoner is given a hearing in accordance with due process
       before a disciplinary review board and is found to have violated the rules and regulations
       of the institution.

       7
           Section 41-2-146 provides:

                (a) When any prisoner has been sentenced to imprisonment in a county
       workhouse or jail or is serving time in the county jail or workhouse pursuant to an
       agreement with the department of correction, the sheriff or superintendent of the county
       shall be authorized to permit the prisoner to participate in work programs.

               (b) Work performed by the prisoner under this section shall be credited toward
       reduction of the prisoner’s sentence in the following manner: for each one (1) day worked
       on such duties by the prisoner the sentence shall be reduced by two (2) days.

                                                  -5-
judge stated that applying work credits to the confinement portion of Mr. Ray’s sentence
before he had served 75% of it would have been a violation of his order. By not applying
work credits, the Jail had complied with his ruling.

       In contrast, Mr. Ray alleged in his federal civil rights action that, had Madison
County afforded him the work credits he earned as a trusty, he would have been released
from the Jail seven weeks earlier. Mr. Ray argued that, by holding him beyond the date
he should have been released, Madison County deprived him of his rights under the
Fourth and Fourteenth Amendments to the United States Constitution. Mr. Ray
contended that “he had a liberty interest in the work credits that the [trial court’s] order
and instructions could not defeat.”



       8
           Section 41-2-147 provides in relevant part:

                (a) The sheriff or administrative authority having responsibility for the custody of
       any person sentenced to a local jail or workhouse pursuant to the provisions of . . .
       present . . . § 40-35-306 . . . shall, when a person has become eligible for work related
       programs pursuant to [§ 40-35-306], be authorized to permit the person to perform any of
       the duties set out in § 41-2-123 [road work by prisoners] or § 41-2-146 [work programs].

               (b) Work performed by a prisoner under this section shall be credited toward
       reduction of the prisoner’s sentence in the following manner: for each one (1) day worked
       on such duties by the prisoner the sentence shall be reduced by two (2) days.

                (c) Any prisoner receiving sentence credits under this section shall not be eligible
       for the sentence reduction authorized by § 41-2-111 [good time credit].
       9
           Section 41-2-150 provides in relevant part:

               (a) Notwithstanding any other law to the contrary, except as provided in
       subsection (b), any person sentenced to the county workhouse or jail, either for a felony
       or misdemeanor conviction, in counties with programs whereby prisoners work either for
       pay or sentence reduction, or both, shall be required to participate in work programs
       during the period of the person’s incarceration. Any prisoner who refuses to participate
       in those programs when work is available shall have any sentence reduction credits
       received pursuant to the provisions of § 41-2-123 [road work by prisoners] or § 41-2-146
       [work programs] reduced by two (2) days of credit for each one (1) day of refusal to
       work. Any prisoner who refuses to participate in the work programs who has not
       received any sentence reduction credits pursuant to § 41-2-123 or § 41-2-146 may be
       denied good time credit in accordance with the provisions of § 41-2-111(b) and may also
       be denied any other privileges given to inmates in good standing for refusal to work.

               (b) The only exceptions to the requirements of subsection (a) shall be for those
       persons who, in the opinion of the sheriff or the superintendent of the jail, would present
       a security risk or a danger to the public if allowed to leave the confines of the jail or
       workhouse and those persons who, in the opinion of a licensed physician or licensed
       medical professional, should not perform the labor for medical reasons.

                                                    -6-
        Madison County moved for summary judgment in the District Court, arguing that
Tennessee statutes and decisions authorize a sentencing judge to establish the percentage
of actual confinement that a split confinement inmate must serve prior to becoming
eligible to accrue work credits. The District Court denied Madison County’s motion for
summary judgment.10 Nevertheless, the District Court certified the following questions
to this Court:

       1.     Does a Tennessee sentencing court or the county sheriff possess the
       ultimate authority to determine the eligibility of a felon sentenced to serve a
       split confinement sentence in a local jail or workhouse to participate in a
       trusty work program and, therefore, be entitled to work credits under
       Tennessee Code Annotated §§ 41-2-146 or 41-2-147?

       2.     In the event a Tennessee sentencing court issues an improper or
       potentially improper sentence, does a sheriff have a duty under Rule 36.1 or
       the Tennessee Rules of Criminal Procedure or under any other Tennessee
       law to challenge the sentence, or is [it] the duty of the criminal defendant,
       the defense attorney and the district attorney general to challenge an illegal
       sentence?

        We accepted certification of these two questions but also directed the parties to
file supplemental briefs addressing some additional underlying questions:

       1.     When a sentencing court imposes a sentence of split confinement
       pursuant to Tenn. Code Ann. § 40-35-306, whereby a defendant is ordered
       to serve a period of continuous confinement of up to one year in the local
       jail or workhouse followed by a period of probation, which additional
       statutory sentencing provisions, if any, dictate how the period of continuous
       confinement is to be served?

            A. Does Tenn. Code Ann. § 40-35-302(d), Tenn. Code Ann. § 40-35-
            314(b)(1), or any other statutory provision authorize a sentencing
            court (imposing a sentence of split confinement pursuant to Tenn.
            Code Ann. § 40-35-306) to fix a percentage of the continuous
            confinement portion that a defendant must serve prior to being
            eligible for consideration in a work release/trusty program in the local
            jail or workhouse?

            B. Tenn. Code Ann. § 40-35-211(3) provides that if a defendant is
            convicted of an offense designated as a felony but the court imposes a
            sentence of less than one year in the jail or local workhouse, the
            defendant is considered a felon but he is sentenced as in the case of a
       10
           As already noted, the District Court granted the individual defendants summary judgment, and
they are not before this Court.
                                                   -7-
          misdemeanor. Despite the reference in the Sentencing Commission
          Comments that this section continues the practice of allowing certain
          Class E felons to serve a sentence of less than one year in the local jail
          or workhouse, did the General Assembly intend for this statutory
          section to apply to a defendant who, as here, was convicted of a Class
          B felony and received a ten-year sentence to be served in split
          confinement with 11 months, 29 days confinement in the local jail or
          workhouse and the balance probated?

       2. If the sentencing court imposes a sentence of split confinement and is
       authorized to fix a percentage of service that a defendant must serve prior to
       becoming eligible for work credits, does such authority conflict with Tenn.
       Code. Ann. §§ 41-2-146, 41-2-147, 41-2-150, or any other provision related
       to earning or crediting work credits?

Ray v. Madison Cnty., M2016-01577-SC-R23-CV (Tenn. Dec. 21, 2016) (order
accepting certification and requesting supplemental briefing of underlying issues). We
also invited the Tennessee Bar Association, the Tennessee Association of Criminal
Defense Lawyers, the Tennessee Attorney General, the Tennessee District Public
Defenders Conference, and the Tennessee District Attorneys General Conference to
submit amici curiae briefs. Id. All have done so, and we are grateful for the additional
perspectives they have provided.

                                 II. Standards of Review

       Tennessee Supreme Court Rule 23 provides that this Court “may, in its discretion,
answer questions of law certified to it by . . . a District Court of the United States in
Tennessee” if the questions of state law are “determinative of the cause” and “there is no
controlling precedent in the decisions of the Supreme Court of Tennessee.” Tenn. Sup.
Ct. R. 23, § 1. Rule 23 “promotes judicial efficiency and comity and protects this State’s
sovereignty.” Yardley v. Hosp. Housekeeping Sys., LLC, 470 S.W.3d 800, 803 (Tenn.
2015). This Court has exercised its authority in this case to adjust the certified questions
“to provide the guidance actually sought.” Shorts, 278 S.W.3d at 280 n.13 (citing 17A
Charles Alan Wright et al., Federal Practice & Procedure, Jurisdiction 3d. § 4248 n.67
(Westlaw 2009)). De novo review applies to all the questions of law presented herein.
Shorts, 278 S.W.3d at 274.

        Furthermore, the answers to these questions of law depend upon the interpretation
of statutes; therefore, we apply the familiar rules of statutory construction. Id. A court’s
overarching purpose in construing statutes is to ascertain and effectuate legislative intent,
without expanding a statute beyond its intended scope. Baker v. State, 417 S.W.3d 428,
433 (Tenn. 2013). Words used in a statute “must be given their natural and ordinary
meaning in the context in which they appear and in light of the statute’s general purpose.”
Mills v. Fulmarque, Inc., 360 S.W.3d 362, 368 (Tenn. 2012). We endeavor to construe

                                             -8-
statutes in a reasonable manner “which avoids statutory conflict and provides for
harmonious operation of the laws.” Baker, 417 S.W.3d at 433 (internal quotations
omitted). Where statutory language is ambiguous or a statutory conflict exists, we may
consider and discern legislative intent from matters other than the statutory language,
“such as the broader statutory scheme, the history and purpose of the legislation, public
policy, historical facts preceding or contemporaneous with the enactment of the statute,
earlier versions of the statute, the caption of the act, and the legislative history of the
statute.” Womack v. Corr. Corp. of Am., 448 S.W.3d 362, 366 (Tenn. 2014) (citing
Pickard v. Tennessee Water Quality Control Bd., 424 S.W.3d 511, 518 (Tenn. 2013)).
We presume that the General Assembly has knowledge of its prior enactments and knows
the state of the law and the existence of other statutes relating to the same subject at the
time it enacts new statutes. Shorts, 278 S.W.3d at 277; Neff v. Cherokee Ins. Co., 704
S.W.2d 1, 4 (Tenn. 1986). While this Court has often applied these principles, doing so
in the context of the many statutes raised in this appeal has been particularly difficult
because of the issues noted below.

                                             III. Analysis

             A. Authority of Trial Courts Imposing Split Confinement Sentences

       Eight years ago a federal court certified a question of law under Rule 23, which
required this Court to confront “inconsistent and overlapping” statutes concerning the
applicability of and responsibility for calculating sentence credits for certain split
confinement sentences. Shorts, 278 S.W.3d at 274-75, 282. A federal lawsuit has once
again “revealed what we believe to be a lack of statutory clarity” and “gaps” in
Tennessee statutes regarding split confinement sentencing procedures.11 Id. With no
        11
          In a declaration offered in support of the individual defendants’ motion for summary judgment,
which the District Court quoted in its order granting in part and denying in part summary judgment,
Captain Rudder described the uncertainty in Tennessee law as follows:

        Tennessee law is not clear on how a jail should apply said credits. Thus, city and county
        jails across Tennessee calculate and apply jail credits differently because state law is not
        clear on how said credits should be calculated or applied.

                 Specifically, there are questions not answered under Tennessee law concerning
        whether an inmate’s time in jail should be calculated on a day to day, week to week, or
        month to month basis. Also there ha[ve] been discussions as to how many days are to be
        considered in a sentence of 11 months and 29 days[,] and there are different methods
        used by different facilities as to said timeframe. For example, some jails will not provide
        an inmate “work credits” until he has worked more than 25% of his entire sentence
        because before he does so, they only apply the “good time credits,” which amount to 25%
        of his sentence. Thus, in such a situation, [a]n inmate serving 11 months, 29 days, would
        not receive any work credits until after he worked around 91 days. Other jails, like the
        Madison County Jail, calculate an inmate’s credits on a monthly basis, so that once an
        inmate has worked enough in a month to cover more than 25% of his time in that month,
        he receives “work time credits” instead of “good time credits” for that month. Further,
        some jails calculate the credits on the back end of the entire sentence, including the
                                                      -9-
substantial legislative changes having been made in the interim, we remain frustrated by
the lack of express and clear statutory guidance on how split confinement sentences are to
be imposed and how a split confinement defendant’s eligibility for work and other
rehabilitative programs is to be determined. Nevertheless, we are cognizant of our duty
to wade into this quagmire a second time and resolve the dilemmas this case presents.
We begin this unwelcome task by reviewing the principles about which there is no
disagreement.

       Under the Tennessee Sentencing Reform Act of 1989, as amended in 2005,
Tennessee Code Annotated sections 40-35-101 through 505 (“Sentencing Act”), trial
judges have broad discretion when fashioning sentences. State v. Bise, 380 S.W.3d 682,
706-07 (Tenn. 2012). “The [Sentencing] Act requires a case-by-case approach to
sentencing, and authorizes, indeed encourages, trial judges to be innovative in devising
appropriate sentences.” State v. Burdin, 924 S.W.2d 82, 85 (Tenn. 1996). For felony
offenses, the Sentencing Act provides trial courts with the following options: (1)
continuous confinement either in a local jail or workhouse or in a Tennessee Department
of Correction facility; (2) periodic confinement in a local jail or workhouse; (3) split
confinement; (4) fines; (5) restitution; (6) probation; (7) work release; (8) community
corrections; or (9) a combination of these options. Tenn. Code Ann. § 40-35-104(c)
(2014).

        The Sentencing Act encourages trial courts to utilize alternative sentences. Tenn.
Code Ann. § 40-35-102(3)(C) (2014) (“Punishment shall be imposed to prevent crime
and promote respect for the law by . . . [e]ncouraging effective rehabilitation of those
defendants, where reasonably feasible, by promoting the use of alternative sentencing
and correctional programs that elicit voluntary cooperation of defendants . . . .”
(emphasis added)). To this end, the Sentencing Act allows trial courts to order probation
or split confinement sentences for most sentences of ten (10) years or less. Tenn. Code
Ann. §§ 40-35-303(a), 40-35-306 (2014 & Supp. 2016). Where a trial court orders
probation,

      the court shall sentence the defendant to a specific sentence but shall
      suspend the execution of all or part of the sentence and place the defendant
      on supervised or unsupervised probation either immediately or after a
      period of confinement for a period of time no less than the minimum
      sentence allowed under the classification and up to and including the
      statutory maximum time for the class of the conviction offense.



      probationary period. Thus, an inmate sentenced to “shock probation” would receive
      work credits on his entire sentence, not just the portion of the sentence spent in jail,
      meaning he would likely spend no less time in jail.


                                               - 10 -
Tenn. Code Ann. § 40-35-303(c)(1). When ordering probation, trial courts have broad
authority both to establish terms for the supervision of probation and also to impose
conditions with which offenders must comply, id. § -303(d)(1)-(12), including any
“conditions reasonably related to the purpose of the offender’s sentence and not unduly
restrictive of the offender’s liberty or incompatible with the offender’s freedom of
conscience, or otherwise prohibited by this chapter,” id. § -303(d)(9).

       As already noted, a split confinement sentence is “shock probation” and a valuable
alternative sentencing option that combines “incarceration and rehabilitation as part of a
sentencing program.” Tenn. Code Ann. § 40-35-306, Sentencing Comm’n Cmts; see also
Shorts, 278 S.W.3d at 280 (stating that “[s]plit confinement sentences are, by definition,
different from sentences of continuous confinement–technically, they are probated
sentences” (emphasis added)). When imposing a split confinement sentence, trial courts
order defendants, like Mr. Ray, to serve “a portion of the sentence in continuous
confinement for up to one (1) year in the local jail or workhouse,” and the confinement is
followed by “probation for a period of time up to and including the statutory maximum
time for the class of the conviction offense.” Tenn. Code Ann. § 40-35-306(a). If a
defendant serving a split confinement sentence violates “the terms of probation” or “the
rules of the institution where the defendant is confined,” the trial court has authority “to
revoke the sentence of split confinement and impose a sentence” which “shall not exceed
the remainder of the full sentence.” Id. § -306(b). On the other hand, “[a]t any time
during the period of continuous confinement ordered . . . the defendant may apply to the
sentencing court to have the balance of the sentence served on probation supervision,” so
long as the application is “made at no less than two-month intervals.” Id. § -306(c).
Thus, under section 40-35-306, the trial court retains authority to increase or decrease the
confinement portion of the sentence as appropriate for the circumstances.

       However, no language in section 40-35-306 expressly answers the first question
presented in this appeal—whether a trial court has authority to require a split confinement
defendant to serve a certain percentage of the sentence in actual confinement before
becoming eligible to participate in work programs and accrue work credits. By contrast,
as Mr. Ray points out, a prior version of the statute authorizing split confinement
sentences expressly required trial courts to set such a percentage. Tenn. Code Ann. § 40-
35-306 (a)-(b)(1) (1984).12

       12
            Subsections (a) and (b)(1) of the 1984 version of section 40-35-306, now repealed, provided as
follows:

               (a) A defendant receiving probation may be required to serve a portion of the
       sentence in continuous confinement for up to one (1) year in the jail or workhouse, with
       the remainder of such sentence on probation supervision.

                (b)(1) The court shall specify what percentage of the sentence imposed must be
       served in actual confinement before the defendant may become eligible for release
       classification status which may include all programs except parole. Such percentages
       shall be expressed in one (1) of the following numeric percentages: Zero percent (0%),
                                                 - 11 -
        Moreover, none of the other statutes on which Madison County relies expressly
confer such authority on trial courts. Admittedly, one of these statutes, Tennessee Code
Annotated section 40-35-314(b)(1) (2014), states that, “[w]hen imposing the sentence to
the local jail or workhouse, the defendant is eligible for release classification status as
provided in this chapter; however, the court may specify an earlier percentage of
eligibility for all programs except parole.”13 Nevertheless, subsection (a) of section 40-
35-314 expressly limits its application to felony offenders serving split confinement
sentences “of eight (8) years or less.” Tenn. Code Ann. § 40-35-314(a) (emphasis
added). This statute clearly does not apply to Mr. Ray’s split confinement sentence of ten
years. 14

        ten percent (10%), twenty percent (20%), thirty percent (30%), forty percent (40%), fifty
        percent (50%), sixty percent (60%), seventy percent (70%), eighty percent (80%), ninety
        percent (90%), or one hundred percent (100%).

        13
             Tennessee Code Annotated section 40-35-314 provides in relevant part:

                (a) If confinement is directed, the court shall designate the place of confinement
        as a local jail or workhouse if required pursuant to § 40-35-104(b) or, if the sentence is
        eight (8) years or less and combined with periodic or split confinement not to exceed one
        (1) year, the court shall designate the place of confinement as a local jail or
        workhouse. . . .

                 (b)(1) When imposing the sentence to the local jail or workhouse, the defendant
        is eligible for release classification status as provided in this chapter; however, the court
        may specify an earlier percentage of eligibility for all programs except parole. This
        percentage shall be expressed in one (1) of the following numeric percentages: zero
        percent (0%), ten percent (10%), twenty percent (20%), thirty percent (30%), forty
        percent (40%) or fifty percent (50%); provided, that the percentage shall be no higher
        than the release eligibility percentage under § 40-35-501.

                (2) In the event the judgment does not specify a percentage as provided in
        subdivision (b)(1), the defendant shall be eligible for the programs, except parole, six (6)
        months prior to release eligibility date under § 40-35-501.

                 (c) The court shall retain full jurisdiction over the defendant during the term of
        the sentence and may reduce or modify the sentence or may place the defendant on
        probation supervision where otherwise eligible. Following the first application,
        applications to reduce or to alter the manner of the service of the sentence may be made
        at no less than two (2) month intervals.

Tenn. Code Ann. § 40-35-314(a)-(c) (2014) (emphases added).

        14
           When the Sentencing Act was initially enacted, probation and split confinement sentences
were available only for sentences of eight years or less. In 2005, the General Assembly amended the
Sentencing Act to make probation and split confinement sentences available for sentences of ten years or
less. See 2005 Tenn. Pub. Acts ch. 353, § 7. However, section 40-35-314(a) was not amended in 2005
and remains applicable only to split confinement sentences of eight years or less. We are not at liberty to
extend the statute to apply to split confinement sentences greater than eight years but urge the General
Assembly to enact a statute that addresses this gap in some manner. We are constrained to point out,
                                                  - 12 -
       As Madison County points out, another statute specifically authorizes, indeed
obligates, trial courts to specify in the judgment the percentage of a misdemeanor
sentence that a misdemeanor offender must serve in actual confinement before becoming
“eligible for consideration for work release, furlough, trusty status and related
rehabilitative programs.” Tenn. Code Ann. § 40-35-302(d) (2014). This statute states:

               In imposing a misdemeanor sentence, the court shall fix a
        percentage of the sentence that the defendant shall serve. After service of
        such a percentage of the sentence, the defendant shall be eligible for
        consideration for work release, furlough, trusty status and related
        rehabilitative programs. The percentage shall be expressed as zero percent
        (0%), ten percent (10%), twenty percent (20%), thirty percent (30%), forty
        percent (40%), fifty percent (50%), sixty percent (60%), seventy percent
        (70%) but not in excess of seventy-five percent (75%). If no percentage is
        expressed in the judgment, the percentage shall be considered zero percent
        (0%). When the defendant has served the required percentage, the
        administrative authority governing the rehabilitative program shall have
        the authority, in its discretion, to place the defendant in the programs as
        provided by law. In determining the percentage of the sentence to be
        served in actual confinement, the court shall consider the purposes of this
        chapter, the principles of sentencing and the enhancement and mitigating
        factors set forth in this chapter and shall not impose such percentages
        arbitrarily.

Tenn. Code Ann. § 40-35-302(d) (emphases added). The language of this statute is quite
similar to the language that appeared in prior versions of the statute authorizing split

however, that even if section 40-35-314(b) applied here, it provides no authorization for the trial court’s
decision to require Mr. Ray to serve 75% of the confinement portion of his sentence before becoming
eligible for work programs. Rather, section 40-35-314(b) states that an inmate “is eligible for release
classification status as provided in this chapter; however, the court may specify an earlier percentage of
eligibility for all programs except parole.” Tenn. Code Ann. § 40-35-314(b)(1) (emphasis added). A
trial court exercising its option to designate “an earlier percentage of eligibility” must express the
percentage as “zero percent (0%), ten percent (10%), twenty percent (20%), thirty percent (30%), forty
percent (40%) or fifty percent (50%); provided, that the percentage shall be no higher than the release
eligibility percentage under § 40-35-501.” Id. (emphasis added). For Range I sentences, like Mr. Ray
received, “this chapter,” i.e., the Sentencing Act, sets the release eligibility percentage at “thirty percent
(30%) of the actual sentence imposed less sentence credits earned and retained by the defendant.” Tenn.
Code Ann. § 40-35-501(c) (2014). Thus, even if section 40-35-314(b) applied, it provides no authority
for a trial court to set a percentage higher than 30% on a Range I sentence, although it authorizes trial
judges to set a lesser percentage. Furthermore, in Shorts, this Court explained that prisoners serving split
confinement sentences are not assigned release eligibility dates as contemplated in sections 40-35-501
and 40-35-314. Shorts, 278 S.W.3d at 280-81. Thus, by its own terms, and for the reasons stated in
Shorts, section 40-35-314(b) does not apply.




                                                    - 13 -
confinement sentences. See supra at note 11. But section 40-35-302(d) is plainly and
expressly limited to misdemeanor sentencing. It does not apply to Mr. Ray, who pleaded
guilty to a Class B felony and received a felony split confinement sentence.

       Nevertheless, Madison County argues that, even though section 40-35-302(d) does
not apply by its own terms to Mr. Ray’s sentence, another statute, Tennessee Code
Annotated section 40-35-211(3), applies section 40-35-302(d) to felony offenders who
are ordered to serve less than one year in a local jail as part of a felony split confinement
sentence. We do not agree.

       Section 40-35-211 provides:

       In fixing a sentence for a felony or misdemeanor, the court shall impose a
       specific sentence length for each offense:

          (1) Specific sentences for a felony shall be for a term of years or
          months or life, if the defendant is sentenced to the department of
          correction; or a specific term of years, months or days if the defendant
          is sentenced for a felony to any local jail or workhouse. Specific
          sentences for a misdemeanor are for a specific number of months or
          days or hours or any combination thereof. There are no indeterminate
          sentences.     Sentences for all felonies and misdemeanors are
          determinate in nature, and the defendant is responsible for the entire
          sentence undiminished by sentence credits of any sort, except for
          credits authorized by § 40-23-101 relative to pretrial jail credit, or §§
          33-5-406 and 33-7-102 relative to mental examinations and treatment,
          and prisoner sentence reduction credits authorized by § 41-21-236.

          (2) If the minimum punishment for any offense is imprisonment in the
          penitentiary for one (1) year, but in the opinion of the court the
          offense merits a lesser punishment, the defendant may be sentenced to
          the local jail or workhouse for any period less than one (1) year,
          except as otherwise provided.

          (3) If a defendant is convicted of an offense designated as a felony but
          the court imposes a sentence of less than one (1) year in the local jail
          or workhouse, the defendant shall be considered a felon but shall be
          sentenced as in the case of a misdemeanor, and, therefore, shall be
          entitled to sentence credits under § 41-2-111. Upon the defendant
          becoming eligible for work release, furlough, trusty status or related
          rehabilitative programs as specified in § 40-35-302(d), the defendant
          may be placed in the programs by the sheriff or administrative
          authority having jurisdiction over the local jail or workhouse.


                                            - 14 -
Tenn. Code Ann. § 40-35-211 (2014). Accepting Madison County’s argument would
require us to read subsections (2) and (3) of section 40-35-211 in isolation from each
other. But, as the Sentencing Commission Comments to section 40-35-211 explain, these
subsections must be read as a unit:

       [t]his section requires that a determinate sentence be imposed in all felony
       and misdemeanor cases. Subdivision (1) permits a reduction of the
       sentence for certain types of pretrial jail credits and prisoner sentence
       reduction credits as provided in other sections.

       Subdivision (2) continues the practice of prior law which permits the trial
       judge to reduce sentences to less than one year where the minimum
       statutory penalty is one year. Under the sentencing grid, this would be
       possible for a Class E, Range I, offender. The sentence is still considered a
       felony, but the court may impose a sentence of less than one year to be
       served in the local jail or workhouse. In such instances, subdivision (3)
       allows some aspects of misdemeanor sentencing to apply.

Tenn. Code Ann. § 40-35-211, Sentencing Comm’n Cmts. (emphasis added). Reading
the statute as a whole, and particularly reading subsections (2) and (3) together in light of
the Sentencing Commission Comments, we conclude that subsection (3) applies only to
the circumstances described in subsection (2)—where a defendant is convicted of a
felony with a minimum one-year sentence and the trial court imposes a sentence of less
than one year. Under current law, only Class E felonies meet the description provided in
subsection (2). Mr. Ray pleaded guilty to a Class B felony, not a Class E felony. The
minimum sentence for the offense to which Mr. Ray pleaded guilty was eight years, not
one year. Section 40-35-211(3) therefore does not apply to Mr. Ray’s case.

        Thus, we conclude that none of the confusing and inconsistent statutes expressly
confers authority on a trial court to include, in a judgment imposing a split confinement
felony sentence, a percentage of actual confinement that must be served before a split
confinement felony defendant becomes eligible to accrue work credits. By the same
token, however, no statute expressly precludes trial courts from doing so. As already
noted, this Court is obligated to adopt a reasonable construction of the law that provides
for the harmonious operation of the laws and avoids absurd results. In the context of the
statutes at issue in this appeal, we acknowledge that this obligation is certainly difficult to
fulfill. Nevertheless, considering all the statutes, relevant authorities, and the arguments
of the parties, as well as those of the amici curiae, we are convinced that the Sentencing
Act implicitly authorizes trial courts to establish the percentage of a felony split
confinement sentence that a defendant must serve in actual confinement before becoming
eligible to earn work sentencing credits.

      We reach this conclusion for several reasons. First, the statute authorizing split
confinement sentences includes no limitations on a trial court’s authority to impose such

                                             - 15 -
a condition when extending to a felony offender the substantial benefits of a split
confinement sentence. Second, section 40-35-306 expressly reposes in the trial court the
authority to revoke or suspend a split confinement felony sentence as circumstances may
necessitate. See Tenn. Code Ann. § 40-35-306(b)-(c). Third, as we explained in Shorts,
split confinement sentences are technically probated sentences. 278 S.W.3d at 280. When
ordering probation, Tennessee Code Annotated section 40-35-303(d)(9) authorizes trial
courts to impose “conditions reasonably related to the purpose of the offender’s
sentence.” This statute is broad enough to provide trial courts with authority to ensure
that a person sentenced to split confinement—shock probation—serves an appropriate
portion of the sentence in actual confinement, and setting a percentage that must be
served before the inmate may accrue two-for-one work sentencing credits is essential to
this purpose. Fourth, another statutory provision, Tennessee Code Annotated section 40-
35-314(g)(1), states that “[a]ny defendant convicted of a felony and sentenced to serve
such sentence in a local jail or workhouse pursuant to . . . § 40-35-306 . . . shall be
ordered, as a part of the sentence, to participate in any work program operated by the jail
or workhouse in which the defendant is incarcerated.” By affording trial courts authority
to order a defendant, as part of a split confinement sentence under section 40-35-306, to
participate in a local jail’s work program, this statute also implicitly affords trial courts
authority to prescribe the conditions that an inmate must satisfy before participating in a
work program. Fifth, any holding that trial courts lack authority to fix a percentage of a
felony split confinement sentence that must be served in actual confinement before work
credits may be accrued has the potential to discourage trial courts from utilizing split
confinement sentences. Discouraging the use of alternative sentences would be
inconsistent with the Sentencing Act, which encourages trial courts to utilize alternative
sentences. Tenn. Code Ann. § 40-35-103(6). Sixth, any holding that trial courts lack
such authority would also be inconsistent, in spirit if not in letter, with a decision of this
Court, rendered before split confinement sentences were expressly authorized by statute,
which held that trial courts possess authority to order a period of confinement as a
condition of probation. See State v. Gaines, 622 S.W.2d 819, 820-21 (Tenn. 1981)
(holding that, under a statute stating that trial courts could set “such conditions of
probation as the trial judge shall deem fit and proper,” trial courts, “in granting probation
may require as a condition thereof that the defendant be incarcerated for such reasonable
and lawful period or periods of time as the trial judge deems fit and proper.”). Finally,
holding that trial courts lack such authority when imposing felony split confinement
sentences, when the Sentencing Act obligates trial courts to set such a percentage for
misdemeanor offenders who commit less serious offenses, would be inconsistent with the
purposes and principles of the Sentencing Act. See Tenn. Code Ann. §§ 40-35-102(1)-
(2), -103(1)-(4). Accordingly, we conclude that the Sentencing Act implicitly authorizes
trial courts to include, in a judgment imposing a felony split confinement sentence, the
percentage of the sentence that must be served in actual confinement before the defendant
may participate in work programs and earn work credits. Establishing the percentage of
actual confinement that a felony split confinement defendant must serve before accruing
work credits is encompassed within the wide discretion trial courts possess under the


                                            - 16 -
Sentencing Act when imposing alternative sentences. See State v. Caudle, 388 S.W.3d
273, 278-79 (Tenn. 2012) (discussing the discretion trial courts possess).15

        A trial court exercising this authority may fix the actual confinement percentage at
100%, if doing so is consistent with the principles of the Sentencing Act. See, e.g., State
v. Waller, No. M2007-02688-CCA-R3-CD, 2009 WL 230493 (Tenn. Crim. App. Feb 2,
2009) (imposing a split confinement sentence of twelve months to be served in
confinement at 100%); State v. Wells, No. M2002-02290-CCA-R3-CD, 2003 WL
22204491 (Tenn. Crim. App. Sept. 18, 2003) (imposing a one-year split confinement
sentence at 100%); State v. Franklin, No. 01C01-9510-CR-00348, 1997 WL 83772
(Tenn. Crim. App. Feb. 28, 1997) (upholding a split confinement sentence of one year to
be served at 100%), perm. app. denied (Tenn. Nov. 17, 1997). However, even if a trial
court orders 100% service of a split confinement sentence—which would effectively
preclude a defendant from earning work credits—the 100% requirement does not
preclude inmates from earning good time credits under Tennessee Code Annotated
section 41-2-111(b). See State v. Hudson, No. E2001-00377-CCA-R3-CD, 2002 WL
264625, at *4 (Tenn. Crim. App. Feb. 19, 2002) (explaining that section 41-2-111(b)
entitles defendants sentenced to county jails for less than one year to good conduct credits
and citing earlier cases applying this same proposition), perm. app. denied (Tenn. July 1,
2002).

       We also conclude that recognizing a trial court’s implicit authority to fix a
percentage of actual confinement that a felony split confinement defendant must serve
before participating in work programs does not conflict with other statutory provisions
related to work credits. Tennessee Code Annotated section 41-2-146(a) generally
provides that “the sheriff or superintendent of the county shall be authorized to permit the
prisoner to participate in work programs.” Another statute states that the sheriff may
allow inmates to work “within the county on roads, parks, public property, public
easements or alongside public waterways up to a maximum of fifty feet (50’) from the
shoreline.” Tenn. Code Ann. § 41-2-123(b)(1) (2014). Sections 41-2-123 and 41-2-146
describe the type of work inmates may perform, whereas another statute, Tennessee Code
Annotated section 41-2-147, establishes that inmates cannot participate in these work
programs and accrue work credits until they have become eligible to do so. Specifically,
section 41-2-147(a) states:

               The sheriff or administrative authority having responsibility for the
        custody of any person sentenced to a local jail or workhouse pursuant to the
        provisions of . . . present § 40-35-302, § 40-35-306, § 40-35-307, or § 40-

        15
           The judgment form provided in Rule 17 of the Rules of the Tennessee Supreme Court does not
include a separate blank for the trial court to specify the percentage of a felony split confinement sentence
that must be served before the defendant becomes eligible for work programs. Nevertheless, the form
does include a box titled “Special Conditions,” and trial courts should note in this space the percentage of
a felony split confinement sentence the inmate must serve before becoming eligible to participate in work
programs and accrue work credits.
                                                     - 17 -
       35-314 shall, when a person has become eligible for work related programs
       pursuant to those sections, be authorized to permit the person to perform
       any of the duties set out in § 41-2-123 or 41-2-146.

Tenn. Code Ann. § 41-2-147(a) (emphases added). This statute clearly conditions the
power of a sheriff or administrative authority to permit the prisoner to participate in work
programs upon the prisoner having become eligible to do so, and an inmate’s eligibility is
determined by the percentage fixed in the judgment of the trial court.

       Our reading of section 41-2-147 is consistent with a 2006 decision of the Court of
Criminal Appeals, which construed section 41-2-147 in the context of a judgment
ordering 100% service of a DUI sentence. The Court of Criminal Appeals held:

       We construe the phrase “has become eligible for work-related programs
       pursuant to [40-35-302(d)]” to mean that the inmate may be authorized to
       participate in such programs only after he or she has served the fixed
       percentage of the sentence as set by the court. Thus, the trial court controls
       the eligibility to participate in these programs to the extent that the court
       fixes the percentage of confinement required before participation in the
       “two for one” work programs is permitted.

State v. Lewis, No. M2004-02450-CCA-R3-CD, 2006 WL 1816317, at *7 (Tenn. Crim.
App. June 28, 2006) (emphasis added), perm. app. denied (Tenn. Nov. 20, 2006)
(footnote omitted); see also Op. Tenn. Att’y. Gen., No. 91-96 (Dec. 4, 1991) (opining that
for inmates serving split confinement sentences “[e]ligibility for participation in such
work programs is determined either by a percentage set by the court at the time of
sentencing, or, if no such percentage has been set, by the release eligibility date under
T[ennessee Code Annotated section] 40-35-501. T[ennessee Code Annotated section]
40-35-314(b)(1) and (2) (1990).”) The General Assembly has not removed the eligibility
language from section 41-2-147 since the decision in Lewis, and we conclude that the
Lewis holding applies to felony split confinement sentences, as well as DUI sentences.
The language of section 41-2-147(a) concerning eligibility controls over any arguably
conflicting statutory language elsewhere, because “[w]here a conflict is presented
between two statutes, a more specific statutory provision takes precedence over a more
general provision.” Lovlace v. Copley, 418 S.W.3d 1, 20 (Tenn. 2013).

        Moreover, this understanding of section 41-2-147 is consistent with our own
discussion in Shorts of how sheriffs are to calculate release dates for split confinement
defendants. There, we considered whether Tennessee Code Annotated section 8-8-
201(a)(3), which sets out the duties of county sheriffs and requires sheriffs to calculate
the release date and order the release of a person serving a split confinement sentence in a
county jail. Shorts, 278 S.W.3d at 270. We observed that the statute imposed



                                           - 18 -
      a duty upon a Tennessee sheriff to enforce the terms of a judgment ordering
      a sentence of split confinement. This duty includes noting the term of
      confinement provided for in the judgment order, crediting the prisoner for
      time served as indicated on the judgment order, calculating any credits that
      may be earned, and timely releasing the prisoner at the conclusion of the
      period of confinement ordered.

Shorts, 278 S.W.3d at 282. The analysis in Shorts makes clear that the trial court’s
judgment is the lodestar by which sheriffs must be guided when calculating a felony split
confinement defendant’s release date and entitlement to sentence credits.

        Mr. Ray nevertheless argues that Tennessee Code Annotated section 41-2-150
requires sheriffs to place all inmates in work programs upon their incarceration and thus
entitles all inmates to receive work sentencing credits immediately. We cannot agree
with this argument. Section 41-2-150 states that, “[n]otwithstanding any other law to the
contrary,” an inmate housed in a “county workhouse or jail, either for a felony or
misdemeanor conviction . . . shall be required to participate in work programs during the
period of the person’s incarceration.” Tenn. Code Ann. § 41-2-150(a). Prisoners who
refuse to participate in work programs when work is available “shall have any sentence
reduction credits received pursuant to the provisions of § 41-2-123 or § 41-2-146 reduced
by two (2) days of credit for each one (1) day of refusal to work.” Id. Any prisoner who
refuses to work, but who has not already received any sentence reduction credits pursuant
to sections 41-2-123, or 41-2-146, “may be denied good time credit in accordance with
the provisions of § 41-2-111(b) and may also be denied any other privileges given to
inmates in good standing for refusal to work.” Id. Subsection (b) allows the sheriff to
except from this work requirement persons who would present a security risk or a danger
to the public if allowed to leave the jail or workhouse and persons who, “in the opinion of
a licensed physician or licensed medical professional, should not perform the labor for
medical reasons.” Id. at § 41-2-150(b).

        We read section 41-2-150 as establishing the obligation of inmates to work, when
work is available and offered to them, but we conclude that nothing in this statute
contradicts the requirement of section 41-2-147 that inmates must first become eligible to
participate in work programs. A felony split confinement inmate does not become
eligible to participate in a work program and accrue work sentencing credits until the
inmate has served the percentage of actual confinement required by the trial court’s
judgment. Although section 41-2-150 grants sheriffs authority to determine when an
inmate may be excused from work programs and not incur penalties for refusing to work,
it does not confer upon sheriffs, or any other entity, the authority to determine an
inmate’s eligibility to participate in a work program and earn work credits. We therefore
conclude that section 41-2-150 does not conflict with Tennessee Code Annotated section
41-2-147(a).



                                           - 19 -
        Furthermore, section 41-2-150 must be read in light of section 40-35-314(g),
which, as already noted, requires trial courts to order inmates serving felony split
confinement sentences pursuant to section 40-35-306 in the local jail to participate in
work programs as part of the sentence. Again, by affording trial courts authority to order
split confinement inmates to participate in work programs, this statute implicitly affords
trial courts authority to prescribe the conditions of that participation. Read together, the
relevant statutes recognize that the trial court’s judgment remains paramount in
determining when a felony split confinement inmate may participate in a work program
and earn work credits.

       Accordingly, in response to the first question certified by the District Court, we
hold that sentencing judges in Tennessee have implicit authority to include in a judgment
the percentage of a felony split confinement sentence that a defendant must serve in
actual confinement before becoming eligible to participate in work programs. The trial
court’s implicit authority to establish this percentage does not conflict with the statutes
governing work credits, because, as explained above, these statutes contemplate, albeit
through a glass darkly, that an inmate must be eligible to participate in the program
before a sheriff may allow the inmate to participate in such programs and earn work
credits.

        B. Whether a sheriff has a duty under Tennessee law to challenge an improper
                           or potentially improper sentence?

       Both parties and most of the amici agree that the answer to this question is “No.”
Nevertheless, in the interest of being responsive to the District Court, we will address it
as well. The Tennessee Constitution provides that the qualifications and duties of the
Sheriff “shall be prescribed by the General Assembly.” Tenn. Const. art. VII, § 1. This
Court has acknowledged that more than 100 statutes in the Tennessee Code address the
duties of sheriffs in this State. Renteria-Villegas v. Metro. Gov’t of Nashville &
Davidson Cnty., 382 S.W.3d 318, 321-22 (Tenn. 2012). Neither party to this appeal has
suggested that any of these statutes expressly imposes on sheriffs a duty to challenge an
improper or potentially improper sentence. Moreover, we have held that, rather than
challenging a trial court’s judgment as improper, sheriffs have a statutory “duty to see
that the orders of the courts, including judgment orders, are enforced.” Shorts, 278
S.W.3d at 281 (citing Tenn. Code Ann. § 8-8-201(a)(1) & (3)). As we explained in
Shorts, Tennessee Code Annotated section 8-8-201(a)(1):

       Impose[s] a duty upon a Tennessee sheriff to enforce the terms of a
       judgment ordering a sentence of split confinement. This duty includes
       noting the term of confinement provided for in the judgment order,
       crediting the prisoner for time served as indicated on the judgment order,
       calculating any credits that may be earned, and timely releasing the prisoner
       at the conclusion of the period of confinement ordered.


                                           - 20 -
Id. at 281-82 (citing Tenn. Code Ann. § 8-8-201(a)(1) & (3)). Another statute places a
duty on each sheriff to execute a judgment of imprisonment as soon as possible. Tenn.
Code Ann. § 40-23-103 (2012). Another statute prohibits a sheriff from appearing in any
court as attorney or counsel for any party in any civil suit or criminal proceeding. Tenn.
Code Ann. § 8-8-205(a) (2016). Under another statute, a sheriff may be held in contempt
of court and be subject to civil liability for failing to obey any process. Tenn. Code Ann.
§ 8-8-207 (2016). From these statutes, and our discussion in Shorts, it is clear that
Tennessee sheriffs are bound by judgments and orders and have no obligation or
authority to challenge a sentence imposed by a court. Certainly, sheriffs may seek
clarification of judgments and orders when necessary to fulfill their duty to see that court
orders are enforced, but they have no duty to challenge an improper or potentially
improper sentence.

       Just as Tennessee statutes and decisions impose no duty on a sheriff to challenge
an improper or potentially improper sentence, Tennessee Rule of Criminal Procedure
36.1 also imposes no duty on Tennessee sheriffs to do so. The language of Tennessee
Rule of Criminal Procedure 36.1 very clearly provides a mechanism for only “the
defendant or the state” to seek correction of an illegal sentence. Tenn. R. Crim. P.
36.1(a)(1). Rule 36.1 neither obligates nor permits a Tennessee sheriff to do so.
Accordingly, we answer the second certified question in the negative: Tennessee sheriffs
have no duty to challenge an improper or potentially improper sentence.

                                     IV. Conclusion

        Notwithstanding the lack of any express statutory answers to the questions posed,
we conclude: (1) that the Sentencing Act implicitly authorizes Tennessee trial judges to
include in the judgment of a felony split confinement sentence the percentage of actual
confinement the defendant must serve before becoming eligible to participate in a work
program and earn work credits; and (2) that sheriffs in Tennessee have no duty to
challenge a sentence as improper or potentially improper. Nevertheless, we entreat the
General Assembly to address the gaps and inconsistencies in the statutes governing
felony split confinement sentences, which have been identified in this opinion and in the
earlier decision in Shorts, by either enacting a statute expressly adopting our analysis or
addressing these matters in another fashion. Asking either trial judges or sheriffs to wade
through the statutory quagmire that now exists is unreasonable and unworkable.

       The Clerk is directed to transmit a copy of this opinion to the United States
District Court for the Western District of Tennessee in accordance with Tennessee
Supreme Court Rule 23, section 8. Costs in this Court are taxed equally to Jason Ray and
Madison County, for which execution may issue if necessary.


                                                __________________________________
                                                CORNELIA A. CLARK, JUSTICE

                                           - 21 -